 


109 HRES 1086 EH: Supporting the goals and ideals of 
U.S. House of Representatives
2006-12-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS 
2d Session 
H. RES. 1086 
In the House of Representatives, U. S.,

December 9 (legislative day, December 8), 2006
 
RESOLUTION 
Supporting the goals and ideals of National Teen Dating Violence Awareness and Prevention Week. 
 
 
Whereas 1 in 3 female teens in a dating relationship have feared for their physical safety; 
Whereas 1 in 2 teens in serious relationships have compromised their beliefs to please their partner; 
Whereas nearly 1 in 5 teens who have been in a serious relationship said their boyfriend or girlfriend would threaten to hurt themselves or their partner if there was a break-up; 
Whereas 1 in 5 teens in a serious relationship report they have been hit, slapped, or pushed by a partner; 
Whereas more than 1 in 4 teens have been in a relationship where their partner verbally abuses them; 
Whereas 13 percent of Hispanic teens reported that hitting a partner was permissible; 
Whereas 29 percent of girls who have been in a relationship said they have been pressured to have sex or engage in sex they did not want; 
Whereas nearly 50 percent of girls worry that their partner would break up with them if they did not agree to engage in sex; 
Whereas Native American women experience higher rates of interpersonal violence than any other population group; 
Whereas violent relationships in adolescence can have serious ramifications for victims who are at higher risk for substance abuse, eating disorders, risky sexual behavior, suicide, and adult revictimization; 
Whereas the severity of violence among intimate partners has been shown to increase if the pattern has been established in adolescence; 
Whereas 81 percent of parents surveyed either believe dating violence is not an issue or admit they do not know if it is an issue; 
Whereas the week of February 5, 2007, has been recognized by the National Network to End Domestic Violence, Break the Cycle, the American Bar Association, and other organizations as an appropriate week for activities furthering awareness of teen dating violence; and 
Whereas recognizing a National Teen Dating Violence Awareness and Prevention Week would benefit schools, communities, and families regardless of socioeconomic status, race, or gender: Now, therefore, be it 
 
That the House of Representatives should raise awareness of teen dating violence in the Nation by supporting the goals and ideals of National Teen Dating Violence Awareness and Prevention Week.  
 
Karen L. HaasClerk.
